DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, there is lack of structural relationship between the thermal sensor that is recited in line 7 and the remaining elements of the claim (i.e., the consumable and the thermal component); there is lack of antecedent basis in the claim for “the resultant direct current (DC) signal component” in lines 11-12 and “the thermal interface” in line 20; and it is not clear if the step of “comparing the determined resistance value to a predetermined resistance threshold value” recited in the last two lines results in the thermal resistance recited in the preamble.
In claim 2, --if-- should be added after “determining” in line 2; and there is lack of antecedent basis in the claim for “the thermal interface surface” in line 3.
In claim 3, --if-- should be added after “determining” in line 2.
In claim 7, there is lack of structural relationship between the thermal sensor that is recited in line 7 and the remaining elements of the claim (i.e., the consumable and the thermal component); there is lack of antecedent basis in the claim for “the resultant direct current (DC) signal component” in lines 11-12 and “the thermal interface” in line 20; and it is not clear if the step of “comparing the determined resistance value to a predetermined resistance threshold value” recited in the last two lines results in the thermal resistance recited in the preamble.
In claim 8, --if-- should be added after “determining” in line 2; and there is lack of antecedent basis in the claim for “the thermal interface surface” in line 3.
In claim 9, --,-- should be added after “7” in line 1; and--if-- should be added after “determining” in line 2.
In claim 13, there is lack of structural relationship between the thermal sensor that is recited in line 6 and the remaining elements of the claim (i.e., the consumable and the thermal component); there is lack of antecedent basis in the claim for “the resultant direct current (DC) signal component” in lines 10-11 and “the thermal interface” in line 19; and it is not clear if the step of “determining a characteristic of the thermal interface based on the comparison of the determined resistance value to the first and second predetermined resistance threshold values” recited in the last three lines results in the thermal resistance recited in the preamble.
In claim 14, --if-- should be added after “determining” in line 3; and there is lack of antecedent basis in the claim for “the thermal interface surface” in line 3.
In claim 15, --if-- should be added after “determining” in line 3.
In claim 16, --if-- should be added after “determining” in line 3; and there is lack of antecedent basis in the claim for “the thermal interface surface” in line 4.
In claim 19, there is lack of antecedent basis in the claim for “the known thermal component” in line 3.
Claims 4-6, 10-12, 17, 18, and 20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring thermal resistance between a thermal component of an instrument and a consumable, comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating the resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC signal component to determine a quadrature, out-of-phase component, Y; calculating a phase offset responsive to the periodic sine wave input based on tan-1 (Y/X) or atan2(X.Y); and determining a resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 1).
A method for measuring thermal resistance between a thermal component of an instrument and a consumable, comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating the resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC signal component to determine a quadrature, out-of-phase component, Y; calculating a phase offset responsive to the periodic sine wave input based on tan-1 (Y/X) or atan2(X.Y); and determining a resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 7).
A method for measuring thermal resistance between a thermal component of an instrument and a consumable, comprising multiplying the plurality of temperature outputs by a reference signal in phase with the periodic sine wave input and calculating the resultant direct current (DC) signal component to determine an in-phase component, X; multiplying the plurality of temperature outputs by a 90° phase-shifted reference signal and calculating the resultant DC signal component to determine a quadrature, out-of-phase component, Y; calculating a phase offset responsive to the periodic sine wave input based on tan-1 (Y/X) or atan2(X.Y); and determining a resistance value for the thermal interface using a calibrated resistance-phase offset equation and the calculated phase offset (claim 13)
A computer-readable medium having stored thereon a computer program comprising instructions to cause the instrument to execute the method of claim 13 (claim 20).

Conclusion
The prior art made of record and not relied upon by the Examiner is considered pertinent to applicant's disclosure by disclosing measuring a thermal property based on resistance, but does not disclose the allowable subject matte stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/11/21